1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8
      RICHARD J. KRAVETZ,                            Case No. 3:19-cv-00510-RCJ-WGC
9
                                       Petitioner,
10           v.                                                      ORDER
11
      STATE OF NEVADA,
12
                                   Respondents.
13

14

15          Petitioner, a Nevada prisoner, has submitted a petition for writ of habeas corpus
16   pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not filed an application to
17   proceed in forma pauperis or paid the filing fee. Accordingly, this matter has not been
18   properly commenced. 28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-1, 1-2. In addition,
19   the petition is not on the form provided by this court. Local Rule, LSR 3-1.
20          Thus, the present action will be dismissed without prejudice to the filing of a
21   habeas petition pursuant to 28 U.S.C. § 2254 on the form required by this court in a new
22   action with either the $5.00 filing fee or a completed application to proceed in forma
23   pauperis on the proper form with both an inmate account statement for the past six
24   months and a properly executed financial certificate.
25

26

27

28
1           IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice

2    to the filing of a petition in a new action with either the $5.00 filing fee or a properly

3    completed application form to proceed in forma pauperis.

4           IT IS FURTHER ORDERED that a certificate of appealability is denied, as jurists

5    of reason would not find the court's dismissal of this improperly commenced action

6    without prejudice to be debatable or incorrect.

7           IT IS FURTHER ORDERED that petitioner’s request for oral argument (ECF No.

8    3) is DENIED as moot.

9           IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies each

10   of an application form to proceed in forma pauperis for incarcerated persons and a

11   noncapital Section 2254 habeas petition form, one copy of the instructions for each

12   form, and a copy of the papers that he submitted in this action.

13          IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

14   close this case.

15          DATED:
            DATEDThis 12th___
                   THIS   day of
                              daySeptember, 2019. 2019.
                                   of ________,

16

17
                                                        UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                    2
